Citation Nr: 1711604	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from September 22, 2003 and in excess of 70 percent from March 27, 2015.  

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent from August 9, 1999.  


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  

These matters come to the Board of Veterans' Appeals (Board) from December 2007 and May 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

To briefly clarify the relevant procedural history, the December 2007 RO decision on appeal granted an initial 30 percent disability rating for PTSD, effective September 22, 2003.  The Veteran appealed both the disability rating and effective date assigned therein.  A November 2009 RO decision granted an initial 50 percent disability rating, effective September 22, 2003.  An August 2012 Board decision denied an earlier effective date and remanded the Veteran's increased rating claim and his intertwined claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  A May 2013 decision of the United States Court of Appeals for Veterans Claims (Court) remanded the Veteran's earlier effective date claim based upon the parties' Joint Motion for Remand (JMR).  Thereafter, a June 2014 Board decision granted an earlier effective date for the grant of service connection for PTSD, effective August 9, 1999; the Veteran's increased rating for PTSD and TDIU claims were also remanded therein.  A May 2015 RO decision implemented the Board's grant of an earlier effective date for the grant of service connection for PTSD and assigned an initial 30 percent disability rating, effective August 9, 1999.  A March 2016 RO decision granted an increased 70 percent disability rating for PTSD and a TDIU rating, effective March 27, 2015.  

Given the above, the Veteran's previously appealed claims of entitlement to an earlier effective date then September 22, 2003 and entitlement to a TDIU rating are no longer before the Board on appeal and need not be addressed herein.  Additionally, the Veteran is in receipt of a temporary total evaluation (TTE), or a temporary 100 percent disability rating, for his PTSD, effective January 18, 2011 to March 31, 2011, based on required hospital treatment.  38 C.F.R. § 4.29 (2015).  During the relevant period of time, the Veteran is in receipt of a maximum 100 percent disability rating and the evidence of record does not indicate relevant symptomatology which would warrant an extraschedular rating for his PTSD during the staged rating period.  Additionally, the Veteran did not perfect an appeal as to the assignment of the TTE specifically; therefore, it is not currently before the Board and need not be addressed herein.  See 38 C.F.R. §§ 20.200-202 (2015).  Rather, the Board has properly limited its consideration to the staged rating periods on appeal.  

The Veteran's claim of entitlement to an increased disability rating for PTSD from September 22, 2003 was previously remanded by the Board in August 2012 and June 2014.  Based upon subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Despite the staged increased disability ratings assigned by the RO, the Veteran's increased rating claim for PTSD from September 22, 2003 remains before the Board.  See AB v. Brown, 6 Vet App 35, 39 (1993).  Additionally, following the May 2015 RO decision which implemented the Board's June 2014 grant of an earlier effective date and granted an initial 30 percent disability rating for PTSD from August 9, 1999, the Veteran filed a May 2016 notice of disagreement (NOD) regarding the initial 30 percent disability rating assigned.  See 38 C.F.R. § 20.201 (2015).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2015).  Thus, although the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD from August 9, 1999 was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing that particular issue.  As such, the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from August 9, 1999 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  




FINDINGS OF FACT

1.  From September 22, 2003, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment with nightmares, mild memory loss (such as forgetting names, directions, or recent events), irritability, and road rage, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  

2.  From March 27, 2015, the Veteran's PTSD was manifested by symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment with nightmares, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty in understanding complex commands, impaired judgment, irritability, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), intermittent suicidal ideation (without imminent risk), neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), all of which are most nearly approximated by occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an increased disability rating for PTSD in excess of 50 percent from September 22, 2003 and in excess of 70 percent from March 27, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As described above, the Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no additional discussion of the VA's duty to notify with respect to the Veteran's claim on appeal is warranted.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records and lay statements.  

VA provided relevant examinations in October 2007, March 2010, March 2015, and December 2015.  The examinations of record are adequate because they were based on thorough psychiatric examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports of record contains sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  




II.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal periods from September 22, 2003, including the staged rating period effective March 27, 2015.  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from September 22, 2003 and as 70 percent disabling from March 27, 2015, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2015).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  


II.A.  From September 22, 2003  

Turning to the relevant evidence of record from September 22, 2003, VA treatment records from January 2004 document that upon mental status examination, the Veteran appeared alert and oriented, with euthymic mood, guarded affect, and intact memory.  He denied suicidal ideation or hallucinations, but reported some prior passive homicidal ideation.  He chronic sleep impairment with nightmares and noted that he would awake at night to check out noises around the house.  He avoided loud noises or war-related topics.  He stated that he lived in the country with wife, would rarely drive, and avoided crowds.  In July 2004, he continued to report nightmares which would also awaken his wife.  He denied suicidal ideation, delusional thinking, or hallucinations.  His speech was normal, fluent, and goal-directed, and his thought processes were logical and coherent.  In October 2004, he reported ongoing anger and road rage, nightmares with flashbacks, and social isolation.  

A November 2004 PTSD Assessment noted that he was alert and oriented, appropriately dressed, and groomed.  His speech was unremarkable, clear, coherent, and spontaneous.  His mood was somewhat blunted and depressed, while his affect was anxious.  His thought processes appeared logical, goal-directed, relevant, and coherent, with no apparent delusions or hallucinations.  He denied suicidal or homicidal ideation.  The Veteran reported ongoing symptoms including isolation, anger and irritability (with road rage and outbursts, including throwing objects and raising his voice), and chronic sleep impairment.  The examining physician assigned a current GAF score of 50 and stated that the Veteran's ongoing anger seemed to disturb him the most.  

In January 2005, the Veteran reported that his mood was irritable and anxious, with hyperarousal.  He denied suicidal ideation or thought disorder.  In April 2005, the Veteran appeared alert and oriented, with normal speech and thought processes.  He reported good relationships with his third wife and his grandchildren.  Additionally, his irritability had improved following a medication change, and he continued to deny suicidal ideation, hallucinations, or delusions.  In July 2005 he reported that he suppressed ongoing anger and frustration about the compensation process.  He continued to deny suicidal ideation.  Speech, thought process, attention, concentration, and memory were all intact.  In October 2005, he reported recent sadness, with some thoughts of death but no suicidal ideation, due to the death of a fellow veteran and friend.  His speech and thought process were normal, without noted abnormality.  

VA treatment records from January 2006 document that the Veteran was morose and down during the winter because he could not go fishing, which he enjoyed.  There was also significant grief over his failing strength and vigor, with worry over his son who was in the military.  He noted that his three grandchildren helped him laugh and think positively.  There was no suicidal ideation or psychotic signs, and his speech and thought processes were normal.  His PTSD was assessed as chronic but improving.  In April 2006, he noted an increase in nightmares and irritability due to chronic sleep impairment, but he denied suicidal ideation or psychotic signs.  In July 2006, he was sad and bereaved over the loss of another close friend.  He noted ongoing nightmares, with some episodes of feeling lost while driving.  He continued to be close with his grandchildren and enjoyed fishing with them.  There was no suicidal ideation, and his speech and thought processes were logical and coherent, without psychotic signs.  There was some detachment, blunting, and avoidance, with suppressed rage.  In October 2006, he noted a good relationship with his wife and grandchildren, but stated that his mood had been down lately with his decreased physical activity.  He denied suicidal ideation or delusional thinking, and speech and thought process remained normal and coherent.  

In January 2007, the Veteran reported an increase in nightmares, with a mood disposed toward morbid thoughts.  He was alert and oriented, with a constricted affect and irritable mood.  He reported isolated death wishes, but no active suicidal ideation.  Thought processes were logical and coherent and there were no perceptual disturbances.  In May 2007, he reported having a very difficult time since learning that his son was being deployed; this news had caused extreme fear and repressed rage about his own experiences in war.  He noted ongoing chronic sleep impairment, with thrashing around in the bed that disturbed his wife.  His chronic PTSD remained symptomatic, with a noted acute stress reaction to insomnia.  In July 2007, he noted ongoing nightmares and irritability.  He denied suicidal ideation.  His speech was productive and goal-directed and thought processes were logical and coherent.  In October 2007, he reported five weeks of increased depression symptoms following an abrupt separation from his wife who left him for her high school sweetheart.  He noted lack of sleep, appetite, and weight loss in response, although he noted feeling somewhat better with significant family support, improving sleep, and consistent antidepressant medication.  He reported past suicidal and homicidal fantasies, but stated he would not act on them and noted he was focusing on his family.  

The Veteran was afforded a VA PTSD examination in October 2007.  Upon mental status examination, he appeared casually dressed and clean, with unremarkable speech, appropriate affect, and good mood.  He was alert and oriented, with normal thought processes and content, without delusions or impaired memory.  He reported ongoing sleep impairment with nightmares about twice per week.  There was no inappropriate behavior, obsessive ritualistic behavior, panic attacks, suicidal or homicidal ideation, and good impulse control without episodes of violence.  The Veteran was able to maintain minimum personal hygiene, with no problems with activities of daily living.  The VA examiner diagnosed PTSD, with a current GAF score of 70, which resulted in PTSD signs or symptoms which were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

VA treatment records from March 2008 documented that the Veteran's affect was constricted and mood was dysphoric, although he was able to laugh several times during the session.  He denied homicidal and suicidal ideations, and thought processes were logical and coherent.  In July 2008, he noted increased depression and anger at his ex-wife, with increasingly violent nightmares and increased anxiety and hypervigilance.  He reported that his grandchildren prevented him from acting out on his anger.  In October 2008, he reported feeling down over the past month, with ongoing sleep disturbances and nightmares due to his marital discord.  He noted past passive suicidal ideation without active thoughts.  His thought process was logical and coherent, and he denied hallucinations or delusions.  In December 2008, he noted feeling down during the holidays due to his divorce, with disrupted sleep.  He lived alone and was isolated and vigilant, but noted that his grandchildren lifted his spirits and kept him going.  There was suppressed rage toward his ex-wife who left him and wanted to return.  The Veteran denied suicidal rumination and displayed normal thought processes without psychotic features.  

In February 2009, reported an increase in nightmares and sleep impairment over the past week.  The Veteran was receptive to the possibility of entering a trauma program, and a screening appointment was scheduled.  In March 2009, he was notified regarding his acceptance into an eight-week trauma program beginning in September 2009.  In April 2009, the Veteran reported increased irritability, even with his grandkids, and no patience at all.  He continued to experience impaired sleep with nightmares and ongoing isolation, but reported some hobbies including building birdhouses.  He admitted to death wishes but denied suicidal ideation.  His speech was relevant, productive, and goal-directed, without psychotic signs or cognitive impairment.  

Private treatment records from December 2009 reported that the Veteran had experienced limited success from psychotherapy treatment.  He remained alone and isolated, other than his grandchildren.  He was unable to work and was compromised due to avoidance behavior, nightmares, flashback symptoms, and hypervigilance.  The private physician stated that the Veteran's 50 percent disability rating seemed inadequate as he had seen many veterans compensated at higher levels whose impairment was not as great as the Veteran's, but the physician also noted that his job was to provide treatment, not to assess disability percentages.  

Upon VA examination in March 2010, he continued to experience significant PTSD symptoms, despite some reduction in symptom severity with medication.  He appeared clean, alert, and oriented, with normal speech, appropriate affect, and anxious mood.  Thought processes and content were unremarkable, without delusions or impairment of memory.  There was no inappropriate behavior, panic attacks, homicidal or suicidal ideation, and good impulse control, without episodes of violence.  The Veteran was able to maintain minimum personal hygiene, and there was no issues with activities of daily living.  His diagnosis remained PTSD, with a current GAF score of 65.  The VA examiner stated that the Veteran's symptoms would not interfere with his ability to maintain gainful employment by examination and history.  He noted that there were deficiencies in mood (but not judgment, thinking, or family) and concluded that there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (including routine behavior, self-care, and normal conversation).  

A March 2010 statement by the Veteran's spouse reported that they had met two years before and had been married for seven months.  She stated she noticed the Veteran's trouble concentrating, bad mood, withdrawn nature, and ongoing nightmares with agitation.  

August 2010 VA treatment records document ongoing isolation and irritability, with nightmares and hopelessness at times, including some passive suicidal ideation, but also an ongoing desire to be around his children and grandchildren.  Thought process was logical and coherent.  It was noted that he was unemployable due to his PTSD and that his medical problems would not change in the future.  

Upon subsequent VA examination in March 2012, the Veteran's current GAF score was 60.  The examiner identified occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation, due to PTSD symptoms including : depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, road rage, and panic in crowded places.  The Veteran reported that he would be able to work in a non-stressful environment if he had to.  

March 2015 VA treatment records document no particular mental health complaints.  The Veteran continued to utilize prescription medications to stabilize his symptoms.  He appeared alert and oriented, with relevant and coherent thought processes and intact judgment and insight.  There was no suicidal or homicidal ideation or hallucination.  The VA physician identified ongoing stable PTSD.  Later that same month, the Veteran reported increased depression, discouragement, and occasional hopelessness, including suicidal thoughts about once a week, without current thoughts or plan.  He continued to report that he did not believe he would act upon these thoughts because of his children and grandchildren.  

A March 2015 statement of the Veteran's girlfriend reported that he continued to experience road rage, irritability, depression, moodiness, and isolation with avoidance of crowds.  

Based upon the evidence of record, including that specifically discussed above, the Board concludes that an increased disability rating in excess of 50 percent from September 22, 2003 is not warranted, as the Veteran's symptoms for the period do not generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434.  

The Board acknowledges that the Veteran has reported prior passive suicidal and even some passive homicidal ideation based upon his heightened irritability.  However, none of the evidence of record from September 22, 2005 documents that the Veteran participates in obsessional rituals, and his speech has not been found to be illogical, obscure, or irrelevant upon mental status examination.  Additionally, the Veteran has not been found to experience near continuous panic attacks and while he has continually experienced symptoms of depression, it has not been so severe so as to completely limit his ability to function independently.  Indeed, although the Veteran has reported social isolation, he has continued to function independently; moreover, he has not shown a complete inability to establish and maintain effective relationships, as evidenced by his ongoing relationship with his children and grandchildren.  The Board also acknowledges that the Veteran has consistently reported problems with anger and irritability which are consistent with impaired impulse control; however, the October 2007 and March 2010 VA examination reports document that his impulse control was good and there do not appear to be documented episodes of violence, other than isolated instances of raising his voice and throwing things.  Additionally, the Veteran has not shown any spatial disorientation or overall neglect of personal appearance and hygiene upon mental status examinations during the relevant period.  

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 50-70, which reflects mostly moderate to some serious symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, the Board has considered the Veteran's GAF scores during the period as one probative factor indicative of predominantly moderate symptoms which is consistent with the assigned 50 percent disability rating for Veteran's PTSD from September 22, 2003.  

Notably, although the March 2010 VA examiner noted that the Veteran experienced  deficiencies in mood, he stated there was no such deficiencies in judgment, thinking, or family; moreover, the additional VA examinations of record during the rating period concluded that the Veteran's PTSD symptoms resulted in less severe levels of occupational and social impairment.  

In conclusion, the Board finds that the Veteran's manifested PTSD symptoms from September 22, 2003 are most closely approximated by the assigned 50 percent disability rating.  Importantly, he has not shown occupational and social impairment with deficiencies in most areas or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period.  See Vazquez-Claudio, supra.  

Thus, the Board finds that an increased disability rating in excess of 50 percent for the Veteran's PTSD is not warranted from September 22, 2003.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From March 27, 2015  

Upon VA examination on March 27, 2015, the Veteran reported that he had been divorced for three years from his fourth wife (with his three prior marriages also ending in divorce), and that he now lived with a caregiver.  He reported verbal and physical arguments with people, with ongoing social withdrawal.  The examiner documented his PTSD symptoms including depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), intermittent suicidal ideation (without imminent risk), neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), irritability, and a short temper.  

The VA examiner diagnosed moderate-severe PTSD and moderate major depressive disorder (MDD), with symptoms attributable to each diagnosis including depressed mood and suicidal ideation due to MDD, and anxiety, panic attacks, and suspiciousness due to PTSD.  The examiner stated that the Veteran's MDD began secondary to, as was clinically associated with his PSTD.  The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

June 2015 VA treatment records document that the Veteran remained concerned about chronic sleep impairment.  He denied suicidal ideation and endorsed ongoing depression.  He was appropriately dressed and groomed, with restricted affect, and normal speech and language.  His thought processes were normal, without suicidal or homicidal ideation or hallucination.  Memory, judgment, and impulse control were also intact.  In August 2015, he reported chronic intermittent insomnia, but no other mental health complaints.  He denied suicidal or homicidal ideations or hallucinations.  

Upon VA examination in December 2015, the Veteran reported that he had not been gainfully employed since 1995, when he was forced into retirement because of "mental instability."  The examiner identified the Veteran's PTSD symptoms as follows: anxiety, suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  He concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Additionally, the examiner noted that the Veteran experienced PTSD symptoms which limited his occupational and social interaction, and that his current unemployment was due solely to his PTSD.  

January 2016 VA treatment records document the Veteran's report of poor appetite with weight loss in the last two months, due to a lack of motivation and hope.  He noted occasional passive suicidal thoughts but no intent and dismissed the option because of his wife and children.  He admitted he was more depressed than in the past, with a sense of foreshortened future due to his various health problems, and reported ongoing chronic sleep impairment with nightmares.  Upon mental status examination, his dress and hygiene were appropriate, with restricted affect and euthymic mood.  His speech and thought processes were normal, without suicidal/homicidal ideation or hallucinations.  Judgment, insight, and impulse control were intact.  

In February 2016, the Veteran reported combat related dreams one to three times per week, with an increase in nightmares recently due to the death of his sister.  He reported increased insolation and avoidance of crowds, with an easy startle reflex.  He had limited social supports and decreased hobbies in the past few years.  He lived with his fiancé of three years and she was supportive and understanding of him.  He endorsed frequent suicidal ideation with no intent or plan, and noted that family was a protective factor for him.  The Veteran remained depressed, without psychosis.  He was alert and oriented, with normal speech and range of affect, with logical and goal-directed thought processes, with intact memory, cognition, and judgment.  There was no abnormal through content, and no explicit suicidal or homicidal ideation, hallucinations, or delusions.  

In July 2016, the Veteran again appeared alert and oriented, with appropriate dress and personal hygiene.  Speech and language were normal, as were thought processes.  There was no suicidal or homicidal ideation, and no hallucinations.  Judgment, insight, and impulse control were intact.  

Given the evidence discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from March 27, 2015, and the preponderance of the evidence weighs against the Veteran's claim for an increased disability rating in excess of 70 percent for the rating period.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Notably, upon VA examinations in March 2015 and December 2015, the Veteran did not display gross impairment in thought processes or communication; rather mental status examinations showed such functions were normal and intact.  Additionally, the Veteran has not displayed persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  To the extent that the Veteran reported ongoing anger, irritability, and some passive suicidal or homicidal ideation, he has denied any specific plan and has not displayed that he is a danger to himself or others, such as by manifestations of physical violence or grossly inappropriate behavior.  Additionally, the Veteran has not displayed disorientation to time or place; or memory loss for names of close relatives, his own occupation, or his own name.  

Therefore, the Board finds that the assigned 70 percent disability rating most closely approximates his PTSD symptoms from March 27, 2015, and that an increased disability rating in excess of 70 percent is not warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  




III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the staged disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected PTSD that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD are considered by the schedular disability ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating for PTSD in excess of 50 percent from September 22, 2003 and in excess of 70 percent from March 27, 2015 is denied.  


REMAND

Additionally, following the May 2015 RO decision which implemented the Board's June 2014 grant of an earlier effective date and granted an initial 30 percent disability rating for PTSD from August 9, 1999, the Veteran filed a May 2016 notice of disagreement (NOD) regarding the initial 30 percent disability rating assigned.  See 38 C.F.R. § 20.201 (2015).  

As noted in the Introduction above, in May 2016, the Veteran submitted a timely NOD regarding the RO's May 2015 grant of an initial 30 percent disability rating for PTSD, effective August 9, 1999.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veterans' May 2016 NOD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD from August 9, 1999.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the May 2016 NOD.  

The remanding of this particular issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD from August 9, 1999 to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD from August 9, 1999.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to that issue.  38 C.F.R. § 20.302(b) (2015).  If, and only if, the Veteran timely perfects an appeal, return the matter to the Board for further appellate consideration, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


